Case 1:21-cv-00295-WS-N Document 11 Filed 09/21/21 Page 1 of 2                        PageID #: 38



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA

       Plaintiff,

v.                                                            Case No. 21-CV-00295-WS-N

CONTENTS OF SAFE DEPOSIT BOX #0607035,
HELD BY AMANDA ZHENG AND/OR YI SHENG
ZHENG AT REGIONS BANK, 804 QUINTARD
AVE., OXFORD, ALABAMA, ACCOUNT
ENDING IN THE NUMBER *0358;

       Defendant, in rem.


          ORDER GRANTING MOTION TO STAY PENDING CIVIL ACTION

       This matter comes before the Court on the Government’s Motion to Stay Pending Civil
Action (doc. 10). In this civil action in rem, the Government seeks forfeiture of the contents of a
certain safe deposit box that it contends were purchased with proceeds traceable to conspiracy to
harbor undocumented noncitizens and involved in money laundering transactions.
       Concurrently with this civil forfeiture action, the Government is pursuing criminal
charges against Zheng Kong Zheng, Zheng Guo Zheng, Kong Mei Zheng, De Yun Wang, and
Yan Jiao Zhuo, bearing Criminal No. 21-00149-WS-MU (the “Criminal Action”). The
Government indicates that the Indictment in the Criminal Action contains a forfeiture notice
seeking to forfeit the in rem Defendant Property captioned above. (1:20-cr-00149-MS-MU, doc.
68, PageID.171-73, ¶ 13.) Because the Government has initiated both criminal forfeiture and
civil forfeiture proceedings against the same property, the Government now requests that the
civil action be stayed pending resolution of the Criminal Action so as to promote judicial
economy and avoid the risk of inconsistent results.
       For cause shown, the Government’s Motion to Stay is GRANTED. Accordingly, it is
ORDERED that the present civil action shall be stayed until resolution of the Criminal Action or
until such time as the parties otherwise notify the Court that the stay is due to be lifted. The
Case 1:21-cv-00295-WS-N Document 11 Filed 09/21/21 Page 2 of 2                 PageID #: 39



Government is DIRECTED to notify the Court in writing as to the disposition of the Criminal
Action within seven (7) days of such resolution.


       DONE and ORDERED this 21st day of September, 2021.

                                            s/ WILLIAM H. STEELE
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
